Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Amendment
The amendment filed 01/19/2021 has been entered.  As directed by the amendment: claims 1-11 stand withdrawn; claims 12 and 15-16, have been amended; and claim 20 is cancelled.  Thus, claims 12-19 are pending.
Applicant’s amendment is sufficient in overcoming the previously indicated prior art rejections under 35 USC 103 detailed in the Final Office Action (dated 10/16/2020).
Further grounds of rejection, necessitated by the amendment, are presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12, as amended, recites “attaching a stainless steel top cover element directly to a top edge of the welded stainless steel sheet” and “attaching a stainless steel bottom cover element directly to a bottom edge of the welded stainless steel sheet,” where the “steps of attaching the stainless steel top cover element and stainless steel bottom cover element are performed using adhesive.”  Turning to the instant application, Figures 1 and 3B show top element 12 and bottom element 14 attached to respective top and bottom edges of 10, with Figures 6-7 and 8, respectively showing the top element 12 and the bottom element 14.  Figure 9, similarly, details the attachment of top element 12 to 10 via rolled/folded top edge 10A.  Paragraph 0026 (as published) discloses that the bottom element 14 “is preferably glued to the body 10 using a food-grade adhesive, however, any suitable connection may be used, provided that it does not affect the taste of the spirits” and that the top element 12 “is similarly preferably attached to the top of the body 10 using a food-grade adhesive.”  Paragraph 0026 nd definition, viewed on 03/11/2021). Based on the plain meaning of “directly,” which, as best understood, is consistent with the instant specification, the originally filed specification fails to disclose the top and bottom element 12 and 14 being “directly attached,” as the claim requires using adhesive which would make for an indirect attachment.
Claim 13-19 are similarly rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (U.S. Patent 3523513), hereinafter Maier, view of Yang (TW200836983; previously cited) and Robinson et al. (U.S. Publication 2014/0263150), hereinafter Robinson, and in further view of Rotheut et al. (U.S. Publication 2012/0181256), hereinafter Rotheut.
Regarding claim 12, Maier discloses a method of making a container (Figures 1, 4, and 10; Abstract-process of producing tubular welded seam can bodies from sheet metal) comprising: 
providing a rectangular stainless steel sheet (See at least Figures 1 or 4, sheet metal stock S is provided as a rectangular sheet prior to forming into a tube; Figure 10 discloses the stock S being stainless steel-under “Stock” block);
joining opposite longitudinal ends of the rectangular stainless steel sheet together (See at least Figures 1 or 4, opposite ends of S are brought to together, forming the container body; Figure 10, steps 2a-2c disclose bringing ends of stock S together to form a tube body); and
welding the opposite longitudinal ends of the rectangular stainless steel sheet together (See at least Col. 9, lines 50-75 discloses welding the ends together; See also Figure 10, steps 4a-4c; see also Abstract-welding edge portions of the sheet material forming a weld seam to create the tube body).
Maier discloses the welded stainless steel sheet defining a cavity for storage (internal cavity), but is silent on attaching a stainless steel top cover element directly to a top edge of the welded stainless steel sheet closing an open top end of the welded stainless steel sheet; attaching a stainless steel bottom cover element directly to a bottom edge of the welded stainless steel sheet closing an open bottom end of the stainless steel sheet, where the stainless steel top cover element and stainless steel bottom cover element define a cavity for storage of the distilled spirits, where the steps of attaching the stainless steel top cover element and stainless steel bottom cover element are performed using adhesive.

    PNG
    media_image1.png
    379
    237
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    860
    587
    media_image2.png
    Greyscale

Yang teaches that it is known in the art of making stainless steel containers (Title and abstract. “stainless steel container and method for making the same” (Figures 1A/b, above show welded stainless steel sheet 10 defining container body.  The abstract states that “a tubular body made by wrapping a stainless steel plate, which defines a receiving space, a first open end and a second open end” See also Figures 2A/B) to include a step for attaching a stainless steel top cover element (11/23) directly to a top edge of the welded stainless steel sheet closing an open top end of the welded stainless steel sheet (“A first stainless steel plate is laser welded to the first open end of the tubular body to seal it”-abstract) (The above Figures and the abstract clearly disclose the top cover element 11/23 being laser welded-attached-directly to a top edge-open end-of the body 10/21, closing such end) and a step for attaching a stainless steel bottom cover element (13/25) directly to a bottom edge of the welded stainless “a second stainless steel plate is laser welded to the second open end of the tubular body to seal it”-abstract) (The above Figures and the abstract clearly disclose the bottom cover element 13/25 being laser welded-attached-directly to a bottom edge-open end-of the body 10/21, closing such end). Yang further teaches the stainless steel top cover element and stainless steel bottom cover element define a cavity for storage (internal cavity defined by 10/21 and respective cover elements).
The advantage of combining the teachings of Yang is that in doing so would provide top and bottom cover elements that are attached in seamless manner, thereby ensuring precise, quick and sanitary effects, as well as ensuring durability of the stainless steel container (Abstract of Yang).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Maier, with Yang, by adding to the respective ends of the stainless steel container of Brown, with the teachings of Yang, in order to provide top and bottom cover elements that are attached in seamless manner, thereby ensuring precise, quick and sanitary effects, as well as ensuring durability of the stainless steel container (Abstract of Yang).  
The combination of Maier and Yang teaches each claimed limitation except for the cavity being for the storage of distilled spirits and where the steps of attaching the stainless steel top cover element and stainless steel bottom cover element are performed using adhesive. 
Robinson teaches that it is known in the art of metal containers (title; Figure 1; container 4 formed of steel-para. 0038) for such containers to be used for storing para. 0003; “metal beverage containers are particularly suited for beer or mixed-spirit-based beverages”).
The advantage of using the container to store distilled spirits is that in doing so would provide a metal beverage container that is suitable for storing spirits (para. 0003 of Robinson).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Maier, as modified by Yang, with Robinson by adding to the cavity of the container of Maier, with the teachings of Robinson, to provide a metal beverage container that is suitable for storing spirits (para. 0003 of Robinson).
The combination of Maier, Yang, and Robinson teaches each claimed limitation except for where the steps of attaching the stainless steel top cover element and stainless steel bottom cover element are performed using adhesive.

    PNG
    media_image3.png
    643
    562
    media_image3.png
    Greyscale

Rotheut teaches that it is known in the art of welding metal container bodies (Fig. 1, para. 00002, “welding seamed or beaded flanges of sheet metal components) (sheet metal component 4 is considered analogous to the container body and 3 is considered analogous to the cover element) to use adhesive (para. 0025, 3 and 4 “are then fully or partially connected in a positive-locking manner in the edge region by seaming by a process in which the beading flange 7 is folded around the edge of the second part 4. During seaming, the adhesive 8 is distributed over the contact surfaces of the parts 3 and 4 and fills the cavities of the seaming pocket in order to obtain the strength of the joint and corrosion protection through sealing.”) (para. 0005, “During seaming, the adhesive is distributed fully over the contact surfaces of the parts and fills the flange cavities. This is intended to ensure a higher strength joint and corrosion protection.”).
The advantage of combining the teachings of Rotheut is that in doing so would provide a high strength joint which also provides corrosion protection (citations above to Rotheut), which would be beneficial in the attaching steps of the top and bottom cover elements of Yang.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Maier, as modified by Yang and Robinson, with Rotheut, by adding to the attaching steps of Maier, as modified by Yang, with the teachings of Rotheut, to provide a high strength joint which also provides corrosion protection (citations above to Rotheut), which would be beneficial in the attaching steps of the top and bottom cover elements of Yang.
Regarding claim 19, the primary combination, as applied to claim 12, teaches each claimed limitation.
Specifically, Maier further discloses shaping the stainless steel sheet into a rectangular shape after the welding step and before the step of attaching the stainless steel top cover element (Col. 7, Lines 17-36//welding; Col. 7, lines 70-76//forging the weld seam; Figure 10b, Step 12-post-cutoff forming, re-forming of round or out-of shape bodies into square shape).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (U.S. Patent 3523513), hereinafter Maier, in view of Yang (TW200836983; previously cited), Robinson et al. (U.S. Publication 2014/0263150), hereinafter Robinson, and Rotheut et al. (U.S. Publication 2012/0181256), hereinafter Rotheut and in further view of Barhorst et al. (U.S. Publication 2013/0233839), hereinafter Barhorst.
	Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation, except as stated below.
Maier further discloses the welding step includes using electric resistance welding to weld the opposite longitudinal ends of the stainless steel sheet together (See at least Col. 9, lines 50-75 discloses welding the ends together; See also Figure 10, steps 4a-4c, AC or DC pulses with conductive electrodes; see also Abstract-welding edge portions of the sheet material forming a weld seam to create the tube body). Maier does not explicitly disclose DC frequency conversion.
Barhorst teaches that it is known in the art of welding (Abstract; Figure 1) for electric resistance welding (Para. 0013, GMAW, FCAW, GTAW, SAW, etc.) to include DC frequency conversion (Para. 0014, power unit 12 includes circuit elements-transformers, rectifiers, switches, etc.-capable of converting the AC input to a direct current electrode positive/negative output, DC variable polarity, pulsed DC output, etc.).
The advantage of combining the teachings of Barhorst is that in doing so would provide a constant direct current, thereby providing a number of different power configurations to meet the demands dictated by the welding system (Para. 0014).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Maier, as modified above, with Barhorst, by adding to the welding step of Maier, with the DC frequency conversion of Barhorst, to provide a constant direct current, thereby providing a number of different power Para. 0014 of Barhorst).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (U.S. Patent 3523513), hereinafter Maier, in view of Yang (TW200836983; previously cited), Robinson et al. (U.S. Publication 2014/0263150), hereinafter Robinson, and Rotheut et al. (U.S. Publication 2012/0181256), hereinafter Rotheut, and in further view of Hamasaki. (U.S. Patent 4507540).
	Regarding claim 14, the primary combination, as applied to claim 12, teaches each claimed limitation, except for wherein the welding step includes providing nitrogen on the opposite longitudinal ends of the stainless steel sheet while opposite longitudinal ends are being welded together.
	Hamasaki teaches that it is known in laser/MIG welding (title; Figures 1-3) to provide nitrogen on the opposite longitudinal ends of the stainless steel sheet while opposite longitudinal ends are being welded together (Col. 3, lines 48-51 discloses nitrogen gas being suitable when the substrate being welded is stainless steel).
	The advantage of combining the teachings of Hamasaki is that in doing so would prevent oxidation during welding (col. 3, lines 44-47).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Maier, as modified above, with Hamasaki, by adding to the welding step of Maier, the teachings of Hamasaki, in order to provide welding of a substrate to greater depth quickly (Col. 1, lines 34-37 and 52-59 of Hamasaki) and to prevent oxidation (col. 3, lines 44-47 of Hamasaki).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (U.S. Patent 3523513), hereinafter Maier, in view of Yang (TW200836983; previously cited), Robinson et al. (U.S. Publication 2014/0263150), hereinafter Robinson, and Rotheut et al. (U.S. Publication 2012/0181256), hereinafter Rotheut, and in further view of Hale. (U.S. Patent 5232117).
Regarding claim 15, the primary combination, as applied to claim 12, teaches each claimed limitation except as detailed below.
As detailed in claim 12, Yang teaches attaching the stainless steel top cover element directly to the top edge of the stainless steel sheet, while Rotheut teaches such attachment using adhesive.
The primary combination, therefore, is silent on rolling the top edge of the welded stainless steel sheet outward with the top cover element attached to the top rolled edge.

    PNG
    media_image4.png
    595
    481
    media_image4.png
    Greyscale

abstract, method of making a metal drum and Col. 1, lines 5-10. “…steel drum for containing material including liquid or semi-liquid materials which is reusable and/or recyclicable…”) (Figure 1, showing drum 10 which comprises shell 12 made of steel and two covers 14 and 16 which are attached to 12. Col. 2, lines 40-46) 

    PNG
    media_image5.png
    514
    521
    media_image5.png
    Greyscale

to include a step of rolling the top edge (18) of the steel sheet (12) outward (Col. 2, lines 50-52. “The top and bottom of shell 12 terminate in a rolled edge or curl 18 to which a cover is affixed as will be discussed.”) with the top cover element (14) attached to the top rolled edge (Col. 3, lines 1-11. “covers 14 and 16 may be affixed as shown in FIGS. 4a and 4b. In this regard covers 14 and 16 are made of metal and are disk shaped having a loop portion 26 about their periphery. Portion 26 includes a gasket 28 and is adapted to fit over the respective chimes and curl 18 of the shell 12 as shown in FIGS. 4a & 4b…” and “Prior to attaching the covers 14 and 16, a sealing disc 30 is provided, which again may be silicone coated fibre. As can be seen in the figures, disc 30 adapts to the shape of portion 26 and curl 18 upon securing the covers to the shell.”).
	The advantage of combining the teachings of Hale is that in doing so would provide a connection between the top edge and the top cover element having complimentary shapes such that sharp edges or corners are prevented.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Maier, as modified above, with Hale, by adding to the top edge and top cover element of Maier, as modified, the teachings of Hale, in order to provide a connection between the top edge and the top cover element having complimentary shapes such that sharp edges or corners are prevented.
Regarding claim 16, the primary combination, as applied to claim 12, teaches each claimed limitation except as detailed below.
As detailed in claim 12, Yang teaches attaching the stainless steel bottom cover element directly to the bottom edge of the stainless steel sheet, while Rotheut teaches such attachment using adhesive.
The primary combination, therefore, is silent on rolling the bottom edge of the welded stainless steel sheet outward with the bottom cover element attached to the bottom rolled edge.

    PNG
    media_image4.png
    595
    481
    media_image4.png
    Greyscale

Along the same field of endeavor of manufacturing steel container, Hale teaches that it is known in the art (abstract, method of making a metal drum and Col. 1, lines 5-10. “…steel drum for containing material including liquid or semi-liquid materials which is reusable and/or recyclicable…”) (Figure 1, showing drum 10 which comprises shell 12 made of steel and two covers 14 and 16 which are attached to 12. Col. 2, lines 40-46) 

    PNG
    media_image6.png
    550
    565
    media_image6.png
    Greyscale

to include a step of rolling the bottom edge (18) of the steel sheet (12) outward (Col. 2, lines 50-52. “The top and bottom of shell 12 terminate in a rolled edge or curl 18 to which a cover is affixed as will be discussed.”) with the bottom cover element (16) attached to the bottom rolled edge (Col. 3, lines 1-11. “covers 14 and 16 may be affixed as shown in FIGS. 4a and 4b. In this regard covers 14 and 16 are made of metal and are disk shaped having a loop portion 26 about their periphery. Portion 26 includes a gasket 28 and is adapted to fit over the respective chimes and curl 18 of the shell 12 as shown in FIGS. 4a & 4b…” and “Prior to attaching the covers 14 and 16, a sealing disc 30 is provided, which again may be silicone coated fibre. As can be seen in the figures, disc 30 adapts to the shape of portion 26 and curl 18 upon securing the covers to the shell.”).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Maier, as modified above, with Hale, by adding to the bottom edge and bottom cover element of Maier, as modified, the teachings of Hale, in order to provide a connection between the bottom edge and the bottom cover element having complimentary shapes such that sharp edges or corners are prevented.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (U.S. Patent 3523513), hereinafter Maier, in view of Yang (TW200836983; previously cited), Robinson et al. (U.S. Publication 2014/0263150), hereinafter Robinson, and Rotheut et al. (U.S. Publication 2012/0181256), hereinafter Rotheut, and in further view of Olson et al. (U.S. Publication 2015/0158657), hereinafter Olson.
Regarding claim 17, the primary combination, as applied to claim 12, teaches each claimed limitation except for testing the container for leaks after the step of attaching the stainless steel bottom cover element.
Olson teaches that it is known in the art of container making to test the container for leaks after attaching top and bottom elements (Figure 4, test for leakage step).
The advantage of combining the teachings of Olson is that in doing so would ensure proper attachment of the components (Para. 0042).
Para. 0042 of Olson).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (U.S. Patent 3523513), hereinafter Maier, in view of Yang (TW200836983; previously cited), Robinson et al. (U.S. Publication 2014/0263150), hereinafter Robinson, and Rotheut et al. (U.S. Publication 2012/0181256), hereinafter Rotheut, and in further view of Anguera et al. (U.S. Publication 2015/0174638), hereinafter Anguera.
Regarding claim 18, the primary combination, as applied to claim 12, teaches each claimed limitation except for embossing the stainless steel sheet prior to the welding step.
Anguera teaches that it is known in the art of making containers (title; Figures 1-3; Abstract; Para. 0001) to emboss a sheet prior to welding (para. 0002, 0036).
The advantage of combining the teachings on Anguera is that in doing so would provide added decoration to the container that receives additional shaping into the wall of the container, thereby facilitating printing thereon, while enabling Braille writing for the seeing impaired (Para. 0005).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Maier, as modified above, with Anguera, by adding, prior to the welding step of Maier, the teachings of Anguera, in order to provide Para. 0005 of Anguera).
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761